              Case 2:20-cv-01564-JLR Document 10 Filed 04/16/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          LARRY G. PHILPOT,                             CASE NO. C20-1564JLR

11                               Plaintiff,               ORDER
                   v.
12
            PEMCO INSURANCE AGENCY
13
            INC.,
14
                                 Defendant.
15
            On March 15, 2021, the court ordered Plaintiff Larry G. Philpot to show cause
16
     why this action should not be dismissed for failure to comply with the service rules laid
17
     out in Federal Rule of Civil Procedure 4. (OSC (Dkt. # 8).) Mr. Philpot responded that
18
     he has not received a waiver of service from Defendant Pemco Insurance Agency Inc.
19
     (“Pemco”) but that he has been in contact with Pemco’s counsel regarding the possibility
20
     of settlement. (Resp. (Dkt. # 9) at 1-2.) Mr. Philpot also indicated that he learned the
21
     proper defendant is PEMCO Mutual Insurance Company and intends to file an amended
22


     ORDER - 1
              Case 2:20-cv-01564-JLR Document 10 Filed 04/16/21 Page 2 of 2




 1   complaint naming the proper defendant. (Id. at 2.) Despite acknowledging that the

 2   deadline to effectuate service passed over two months ago and purporting to

 3   “immediately rectify this oversight,” (id. at 1-2), three weeks have passed, and Mr.

 4   Philpot still has not filed an amended complaint or proof of service, (see Dkt.).

 5          Accordingly, the court ORDERS that Mr. Philpot file an amended complaint, or a

 6   filing explaining why an amended complaint is no longer necessary, within seven (7)

 7   days of the date of this order. The court further ORDERS Mr. Philpot to provide proof of

 8   service of the proper defendant within 30 days of the date of this order. Failure to

 9   comply with this order will result in dismissal without prejudice.

10          Dated this 16th day of April, 2021.

11

12                                                    A
                                                      JAMES L. ROBART
13
                                                      United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
